Appeal from an award of April 19, 1934. Claimant suffered two injuries, one in 1929 and one in 1933. Nine hundred dollars was paid in lump sum for 1929 injury and the case closed, after which claimant worked eleven months without pain. Appeal is from the award for the 1933 injury. There is sufficient evidence in the record to sustain the award. Award affirmed, with costs to the State Industrial Board. McNamee, Crapser, Bliss and Heffernan, JJ., concur; Hill, P. J., dissents and votes to reverse the award and to remit claim on the ground that the evidence indicates the present disability arises from the accident of 1929, aggravated by the accident of 1933, and that each of the carriers should contribute.